         Case 3:19-cv-01181-HZ          Document 41       Filed 10/14/20     Page 1 of 3




SCOTT A. KRONLAND (Lead Counsel, pro hac vice)
MATTHEW J. MURRAY (pro hac vice)
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, CA 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-mail: skronland@altber.com
        mmurray@altber.com

JAMES S. COON, OSB No. 771450 (Local Counsel)
THOMAS, COON, NEWTON & FROST
820 SW Second Ave., Suite 200
Portland, OR 97204
Telephone: (503) 228-5222
Facsimile: (503) 273-9175
E-mail: jcoon@tcnf.legal

Attorneys for Defendant SEIU Local 503, OPEU

[Attorneys for additional parties in signature block]


                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

 COLLEEN STROEDER,                                      Case No. 3:19-cv-01181-HZ

                    Plaintiff,
        v.                                              JOINT STATUS REPORT

 SERVICE EMPLOYEES
 INTERNATIONAL UNION LOCAL 503,
 OREGON PUBLIC EMPLOYEES UNION,

               Defendant.
________________________________________

       Plaintiff Colleen Stroeder and Defendant SEIU Local 503, OPEU (together, the “Parties”)

submit this Joint Report in response to the Court’s October 9, 2020 order. Dkt. 40. The Ninth

Circuit Court of Appeals issued its decision in Belgau v. Inslee, __ F.3d __, 2020 WL 5541390

(9th Cir. Sept. 16, 2020), on September 16, 2020. The plaintiffs in Belgau filed a petition for


                                     Page 1 Joint Status Report
             Case 3:19-cv-01181-HZ          Document 41         Filed 10/14/20      Page 2 of 3




rehearing en banc on September 30, 2020. That petition is currently pending before the Ninth

Circuit.

           Plaintiff Stroeder requests that the Court continue the stay in this matter until the petition

for rehearing en banc in Belgau is resolved. Defendant SEIU Local 503 believes that continuing

the stay in this matter is unnecessary, but does not object to Plaintiff’s request.

           Once the stay in this matter is dissolved, the Parties believe that this matter could be

resolved without the need for discovery based on cross-motions for summary judgment based on

stipulated facts. The Parties agree that discovery should remain stayed in this matter while the

Parties attempt to reach agreement on a set of stipulated facts.

           The Parties thus request that the Court set a deadline for the Parties to reach agreement on

stipulated facts and to propose a briefing schedule for cross-motions for summary judgment, or to

inform the Court that the Parties were unable to reach agreement on a set of stipulated facts. The

Parties request that this deadline be set for five weeks after the petition for rehearing en banc in

Belgau is resolved (if the Court agrees to keep this matter stayed pending the resolution of that

petition, as requested by Plaintiff), or five weeks after the date that the Court issues its order setting

the deadline (if the Court does not agree to keep this matter stayed pending the petition in Belgau).

                                           Respectfully submitted,

Dated: October 14, 2020                    By: /s/ Matthew J. Murray
                                                   Matthew J. Murray

                                           SCOTT A. KRONLAND
                                           MATTHEW J. MURRAY
                                           Altshuler Berzon LLP

                                           JAMES S. COON
                                           Thomas, Coon, Newton & Frost

                                           Attorneys for Defendant SEIU Local 503, OPEU




                                        Page 2 Joint Status Report
        Case 3:19-cv-01181-HZ    Document 41        Filed 10/14/20   Page 3 of 3




Dated: October 14, 2020         By: /s/ Brian K. Kelsey
                                        Brian K. Kelsey

                                Brian K. Kelsey (Pro Hac Vice)
                                bkelsey@libertyjusticecenter.org
                                Daniel R. Suhr (Pro Hac Vice)
                                dsuhr@libertyjusticecenter.org
                                Liberty Justice Center
                                190 South LaSalle Street
                                Suite 1500
                                Chicago, Illinois 60603
                                Phone: 312-263-7668
                                Fax: 312-263-7702

                                Nathan R. Rietmann, OSB #053630
                                nathan@rietmannlaw.com
                                Rietmann Law, P.C.
                                1270 Chemeketa St. NE
                                Salem, Oregon 97301
                                Phone: 503-551-2740
                                Fax: 1-888-700-0192

                                Attorneys for Plaintiff




                            Page 3 Joint Status Report
